DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-2007-0090622) in view of Ham et al (US 2017/0148643 A1) and Shamma et al (US 2014/0239462 A1).
	Kim discloses a method of manufacturing an integrated circuit device (see abstract, English machine translation), the method comprising:
	forming a feature layer 220 (tungsten film, paragraph 38) on a substrate 200 (paragraph 37) in a first area for forming a plurality of chips (cell region where bit lines may be provided, 
	forming a hard mask structure including a first hard mask layer (amorphous carbon 240, paragraph 38) on the feature layer in the first area and second area;
	forming a layer 250 (SOG film for capping, paragraph 38) covering the hard mask structure so that the hard mask structure is not exposed in the first area and the second area;
	forming a photoresist layer 260 (paragraph 40) on the protective layer in the first area and the second area;

    PNG
    media_image1.png
    379
    748
    media_image1.png
    Greyscale

Kim, Figure 3a (annotations added).
	forming a photoresist pattern by exposing and developing the photoresist layer (“exposure development process” paragraph 41);
	etching the protective layer and the hard mask structure by using the photoresist pattern as an etching mask in the second area and forming an alignment key (“sort key” paragraph 45); 

Kim fails to disclose that the second area surrounds the first area.  However, this is strongly suggested because no other areas are described – only a sort key area and a cell region.  Ham teaches that a useful configuration includes a first area 11 (where a semiconductor chip is formed) surrounded (see Figure 19) by a second area 15 (a scribe lane [0093] that comprises an alignment key [0093]).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the second area surrounding the first area as cited in the method of Kim because Ham teaches this is a useful configuration for forming manufacturing devices.
Kim fails to explicitly disclose that the feature layer has a flat upper surface in the first area.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a feature layer with a flat upper surface as cited in the method of Kim in order to save time by forming a layer over the complete surface and then patterning, rather than providing a layer selectively in a second area followed by selectively providing the layer in the first area.
 Kim fails to disclose forming a photoresist pattern in the first area by using the step difference in the second area as an alignment key.  However, this is strongly suggested because Kim discloses to form an alignment key with a step difference (“sort key”), and the purpose of the alignment key is to improve alignment during subsequent processing.  Kim discloses that misalignment is avoided (paragraph 44).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the photoresist pattern as cited in the method of Kim in order to avoid misalignment by using the alignment key.

As to amended claim 1 and claim 3, Kim fails to disclose a second hard mask of amorphous silicon.  Kim fails to disclose the protective layer covers the second hard mask layer (the protective layer covers the first hard mask layer.)  Kim also fails to disclose the first hard mask layer thickness is greater than the second hard mask thickness.
Kim discloses the first hard mask is amorphous carbon that is protected by a spin-on-glass (SOG) layer, and patterning by using a photoresist layer.
Shamma teaches a method of patterning layers to form semiconductor devices [0002].  Shamma teaches that a multi-layer stack/hard mask structure 120 is used to pattern a target layer 110 [0025].  The multi-layer stack may comprise two, three, four, or more underlayers, such as layers 120a, 120b, 120c [0026].  Above the multi-layer stack is an optional underlayer 130 comprising a spin-on layer [0026].  Above the underlayer 130 is photoresist 140 [0025].

    PNG
    media_image2.png
    319
    515
    media_image2.png
    Greyscale

Shamma, Figure 1 (annotations added).
Shamma teaches that an advantage of the underlayers is that they may be selected based on etch contrast relative to adjacent layers [0030] or other optimizable properties such as physical, chemical and optical properties [0031].  The method allows for the use of thinner photoresist films, thereby reducing exposure dose to pattern the photoresist [0036].
	Sharma teaches 
layer 120c may comprise 400 Å amorphous carbon deposited on the target layer, 
layer 120b comprising a 100 Å amorphous silicon on top of the amorphous carbon layer [0049] and 
an atomically smooth layer 120a such as silicon oxide [0051]. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a multilayer mask structure of silicon oxide, amorphous silicon and amorphous carbon as taught by Shamma as the amorphous carbon mask layer structure/hard 
As to claim 2, Kim discloses non-uniform thickness and not to expose to the outside (see Figure 3a).  In the method of Kim modified by Shamma, layer 120a provides a silicon oxide protection layer that covers the hard mask structure as cited.
As to claim 3, see the rejection of claim 1.
	As to claims 4, 13 and 20, Kim discloses to use a “publicly known” exposure and development process (paragraph 41), but fails to disclose using extreme ultraviolet rays.  Ham teaches that EUV is a known technique for exposure [0039].  Shamma also teaches to use EUV lithography (see abstract).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use extreme ultraviolet radiation as cited in the method of Kim because Ham and Shamma teach that it is a useful technique and such is expected to give the predictable result of a photoresist pattern ready for subsequent processing.
	As to claims 5-6, Kim fails to disclose patterns regularly arranged.  Ham teaches that patterns may be regularly arranged in a first direction (Figure 3-4, ML1), for example with uniform width [0082].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide patterns as cited in the method of Kim because Ham teaches this is a useful configuration when forming integrated circuits.
	As to claims 7 and 15-16, Shamma teaches the hard mask structure may comprise CVD or ALD [0054].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to deposit as cited in the modified method of Kim because Shamma teaches CVD and ALD are useful techniques for deposition of layers in patterning processes.

	As to claim 9, Kim discloses ashing with an oxygen atmosphere (paragraph 42).
	As to claims 10 and 18, the clause after “when” is considered optional because the claim does not require finding a defect.
	As to claim 11, see the rejection of claim 1 where the first region encompasses a cell array region, and the second region encompasses a scribe lane region.
	As to claim 12, the modified method of Kim includes forming known device patterns.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form landing pads and island patterns as cited in the modified method of Kim as an obvious method of design choice depending on the desired function of the integrated circuit.
	As to claim 14, see the rejection of claim 1.
	As to claim 17, see the rejection of claim 1 where Kim discloses forming a bit line including a tungsten layer, and Kim discloses the relative heights (see Figure 3a).
	As to claim 19, see the rejection of claims 11 and 12.

Response to Amendment
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 10-2007-0090622) in view of Ham et al (US 2017/0148643 A1) and Shamma et al (US 2014/0239462 A1).  Shamma is newly applied to teach applying a multilayer hard mask structure with the relative thicknesses, as in amended claim 1.
The rejection of  claim 3 35 U.S.C. 103 as being unpatentable over (Kim et al) KR 10-2007-0090622 in view of Ham et al (US 2017/0148643 A1), as applied to claim 1, and further in view of Zhou (CN 108538712 A) is withdrawn.
The rejection of claims 7, 15-16 and 20 under 35 U.S.C. 103 as being unpatentable over (Kim et al) KR 10-2007-0090622 in view of Ham et al (US 2017/0148643 A1), as applied to claims 1, 11 and 19, and further in view of Zhou (CN 108538712 A) and Yang et al (US 9,941,125 B2) is withdrawn.

Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive, to the extent they are still applied.  Applicant argues about the relative thicknesses of the hard mask structure.  Shamma is newly applied to teach this limitation.  Arguments about Zhou or Yang are moot as the rejections no longer rely upon Zhou or Yang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pasquale et al (US 2015/0126042 A1) is cited to show amorphous carbon and amorphous silicon masking [0033]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/ANITA K ALANKO/Primary Examiner, Art Unit 1713